Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of June 8th 2021 has been considered.
Claims 1-25 are pending in the current application.
Claims 1-15 and 18-24 are withdrawn from consideration.
Claims 16-17 and 25 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Adisson-Korat et al (US 2012/0064209 A1) in view of Shen et al (US 2012/0111520 A1).

Regarding claim 16: Adisson-Korat discloses a puffed polysaccharide-based crispy snack food composition (i.e., an extruded and expanded product) comprising protein, starch (i.e., a polysaccharide) and acid (e.g., phosphoric acid), porous calcium carbonated (i.e., an extrusion aid) and does not appear to comprise fibrillated cellulose-containing materials (see Adisson-Korat abstract; paragraphs [0028]-[0029] and [0034]-[0044]; claims). While porous calcium carbonate is formed through a precipitation process, Adisson-Korat fails to disclose using acid treated (i.e., an H3O+ ion donor treated) calcium carbonate; However, Shen discloses of attaining an acid-tolerant calcium carbonate by treating calcium carbonate (i.e., precipitated or ground calcium carbonate) with a weak acid (i.e., an H3O+ ion donor) and/or the addition of CO2 (see Shen abstract; paragraphs [0033]-[0039]). Given the fact the puffed polysaccharide-based snack food composition in Adisson-Korat is acidic, it would have been obvious to a skilled artisan to have modified Adisson-Korat and to have treated the calcium carbonate with a weak acid in order to attain acid-tolerant calcium carbonate and to have used the acid-tolerant calcium carbonate (i.e., a calcium carbonate that was treated with an H3O+ ion donor)  in the puffed polysaccharide-based snack food, and thus arrive at the claimed limitations.
As to the process of preparing the puffed polysaccharide-based material: Even though Adisson-Korat fails to disclose exactly the same process of preparing the puffed polysaccharide-based material recited in claim 16, it is noted that the recited puffed polysaccharide is limited and defined by process limitations, as such, the patentability of the puffed polysaccharide-based material and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Adisson-Korat discloses a puffed polysaccharide-based crispy snack food composition comprising protein, starch (i.e., a polysaccharide) and acid (e.g., phosphoric acid), porous calcium carbonated and does not appear to comprise fibrillated cellulose-containing materials, and Shen discloses an acid-tolerant calcium carbonate. Since the puffed polysaccharide-based product in Adisson-Korat in view of Shen appears to be either identical, or similar to the puffed polysaccharide-based material recited in claim 16, Adisson-Korat in view of Shen meets the claimed limitations.
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. As modifications to a well-established process that are minor, is considered well within the realm of ordinary skill.
As to the specific surface area of the porous calcium carbonate (i.e., an extrusion aid) recited in claim 16: Adisson-Korat discloses the particle size of the porous calcium carbonate is less than 25 microns (see Adisson-Korat paragraph [0038]). Given the fact the specific surface area is inversely related to the particle size, the specific surface area recited in claim 16, overlaps or lies inside the specific surface area of the porous calcium carbonate in Adisson-Korat. Thus, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 17 and 25: Adisson-Korat discloses a puffed polysaccharide-based crispy snack food composition (i.e., an extruded and expanded product), but fails to disclose the degree of crispiness and/or expansion of the puffed polysaccharide-based crispy snack food composition; However, given the fact the puffed polysaccharide-based crispy snack food composition in Adisson-Korat modified by Shen comprises the same or similar constituents and is prepared by the same or similar extrusion/expansion process as disclosed in the current application, it is Examiner’s position that the crispiness and expansion degrees recited in claims 17 and 25 are inherently present in the puffed polysaccharide-based crispy snack food composition in Adisson-Korat modified by Shen to comprise an acid tolerant calcium carbonate. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicant's arguments filed June 8th 2021 have been fully considered but they are not persuasive.

Citing a declaration of Daniel E. Gerard, Ph.D. filed under 37 CFR §1.132 on June 8th 2021, Applicant argues on pages 3-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, as declarant provided evidence the porous precipitated calcium carbonate product disclosed in example 2 of Shen, has a surface area per gram that is much smaller than the surface area per grams recited in claim 1. The examiner respectfully disagrees.
While the declaration filed under 37 CFR §1.132 on June 8th 2021 provides evidence the porous precipitated calcium carbonate product disclosed in example 2 of Shen, has a surface area per gram that is much smaller than the surface area per grams recited in claim 1, it is noted the evidence represents only a fraction of the disclosure in Shen, as the reaction parameters for preparing the porous precipitated calcium carbonate product in Shen overlap with the reaction parameters disclosed in the current application (see Shen paragraphs [0033]-[0041]). Accordingly, the declaration filed under 37 CFR §1.132 on June 8th 2021 fails to overcome the rejection of claims 16, 17 and 25 under 35 USC §103 over Adisson-Korat in view of Shen, as declarant focused on one embodiment disclosed in Shen, but failed to consider the full range of embodiments disclosed in Shen, as the reaction parameters for preparing the porous precipitated calcium carbonate product in Shen are the same or similar to the reaction parameters disclosed the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792